EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended August 16, 2013 Current Month Rolling Performance* Rolling Risk Metrics* (Sept 2008 – Aug 2013) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A 0.3% -0.2% -5.6% -12.9% -5.4% -4.2% 0.4% -4.2% 10.5% -26.9% -0.4 -0.5 B** 0.3% -0.3% -6.0% -13.4% -6.0% -4.8% -0.4% -4.8% 10.5% -29.0% -0.4 -0.6 Legacy 1*** 0.4% -0.1% -4.2% -11.0% -3.4% N/A N/A -3.9% 10.4% -21.0% -0.3 -0.5 Legacy 2*** 0.4% -0.1% -4.4% -11.2% -3.7% N/A N/A -4.2% 10.4% -21.6% -0.4 -0.5 Global 1*** 0.4% -0.1% -3.9% -10.4% -4.0% N/A N/A -4.6% 9.9% -20.1% -0.4 -0.6 Global 2*** 0.4% -0.1% -4.0% -10.6% -4.2% N/A N/A -4.9% 9.9% -21.1% -0.5 -0.6 Global 3*** 0.4% -0.2% -5.0% -12.1% -5.9% N/A N/A -6.6% 9.9% -26.9% -0.6 -0.8 S&P 500 Total Return Index**** -2.0% -1.6% 17.7% 20.3% 18.9% 7.6% 7.3% 7.6% 18.5% -41.8% Barclays Capital U.S. Long Gov Index**** -3.3% -3.4% -12.6% -14.8% 2.0% 5.9% 6.4% 5.9% 13.9% -15.6% * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 26% 28% Energy 12% Long Crude Oil 3.7% Long 13% Long Crude Oil 3.9% Long Brent Crude Oil 3.0% Long Brent Crude Oil 3.0% Long Grains/Foods 11% Short Corn 2.7% Short 12% Short Corn 2.7% Short Wheat 2.2% Short Wheat 2.4% Short Metals 3% Long Copper LME 0.7% Short 3% Short Copper LME 0.8% Short Platinum 0.4% Long Gold 0.5% Short FINANCIALS 74% 72% Currencies 26% Short $ Euro 4.0% Long 23% Short $ Euro 3.2% Long Euro / Japanese Yen 2.8% Long Japanese Yen 2.6% Short Equities 26% Long S&P 500 4.0% Long 27% Long S&P 500 4.2% Long Dax Index 3.1% Long Dax Index 3.4% Long Fixed Income 22% Short Long Gilts 3.0% Short 22% Short Long Gilts 3.2% Short Bobl 2.9% Short Bobl 3.1% Short Market Commentary (Largest price movements within each sector) Sector/Market Energy Natural gas prices rose in excess of 4% as U. S. supply data showed inventories rose less than expected and overall domestic demand increasing due to weather forecasts indicating sustained, higher temperatures across the U.S.Crude oil and crude oil products experienced material price increases due to uncertainty about future supplies created by increasing civil unrest in the Middle East. Grains/Foods Corn prices gained more than 1% as USDA data showed smaller-than-expected supplies. Cotton prices appreciated by more than 4% as forecasts for unfavorable, sustained wet weather conditions in growing regions in the U.S. reduced overall supply estimates. Metals Silver prices surged by 14% as U.S. equities markets suffered losses and the U.S. dollar depreciated, which combined to increase the demand for safe haven assets. Gold prices gained on the same news.Base metal markets rallied as data showed decreased output from suppliers of aluminum and copper around the world. Currencies The Japanese yen depreciated against counterpart currencies as positive export data helped to confirm the effectiveness of the Bank of Japan’s stimulus program.The Canadian dollar appreciated by more than 1% as U.S. stocks and Treasuries suffered losses, which added to demand for safe haven currencies. Equities The S&P 500 suffered losses as earnings reports from U.S. companies were worse than expected and as investors debated whether or not the stock index is due for a correction.The Hang Seng Index rallied by more than 3% after positive economic data out of China quelled fears of a continued slowdown of the country’s economy. Fixed Income The price for 30-Year U.S. Treasury bonds fell by more than 1% on speculation surrounding the timing of the tapering of the Federal Reserve’s Quantitative Easing program, pushing yields to their highest levels in two years. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
